IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30372
                        Conference Calendar



STEPHON GRAVES,

                                         Plaintiff-Appellant,

versus

ADRIS BANDY ET AL.,


                                         Defendants,

ADRIS BANDY; KELLY ANDERSON;
FONTENOT, Lieutenant, B Team Security;
CONNER, Lieutenant; MARK DAUZAT,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                  USDC Nos. 95-CV-217 & 95-CV-1272
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Stephon Graves, Louisiana prisoner number 113275, appeals

the dismissal of his 42 U.S.C. § 1983 suit following the grant of

the defendants’ motion for a judgment as a matter of law in the

second trial that was held in this matter.    Graves first argues

that the magistrate judge erred in granting the defendants’

motion for a mistrial during the first trial.   Graves has not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30372
                                  -2-

shown that the magistrate judge abused his discretion in granting

the defendants’ motion.     See United States v. Coveney, 995 F.2d
578, 584 (5th Cir. 1993).

     Graves next argues that the magistrate judge erred in

declining to appoint counsel to represent him at the second

trial.   He has not shown that his was the exceptional civil trial

in which the appointment of counsel is warranted.    Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).    With regards to

his motion for appointment of counsel, Graves has likewise not

shown the exceptional circumstances that would warrant his

receiving an appointed attorney to assist him in his appeal.

Consequently, the judgment of the lower court is AFFIRMED, and

Graves’ motion for appointment of counsel is DENIED.